Case 3:16-cv-00965-BJD-PDB Document 219-3 Filed 10/24/18 Page 1 of 6 PageID 4584




                           EXHIBIT

                                      3
Case 3:16-cv-00965-BJD-PDB Document 219-3 Filed 10/24/18 Page 2 of 6 PageID 4585
Case 3:16-cv-00965-BJD-PDB Document 219-3 Filed 10/24/18 Page 3 of 6 PageID 4586
Case 3:16-cv-00965-BJD-PDB Document 219-3 Filed 10/24/18 Page 4 of 6 PageID 4587
Case 3:16-cv-00965-BJD-PDB Document 219-3 Filed 10/24/18 Page 5 of 6 PageID 4588
Case 3:16-cv-00965-BJD-PDB Document 219-3 Filed 10/24/18 Page 6 of 6 PageID 4589
